     Case 3:19-cv-14228-BRM-LHG Document 27 Filed 08/19/19 Page 1 of 2 PageID: 304




                                          State of New Jersey
PHILIP D. MURPHY                       OFFICE OF THE ATTORNEY GENERAL                                        GURBIR S.GREWAL
    Governor                         DEPARTMENT OF LAW AND PUBLIC SAFETY                                      Attorney General
                                               DIVISION OF LAW
SHEILA Y. OLIVER                                 25 MARKET STREET                                           MICHELLE L. MILLER
   Lt. Governor                                     PO BOX 112                                                    Director
                                              TRENTON, NJ 08625-0112




                                           August 19, 2019

      VIA ECF

      Honorable Brian R. Martinotti
      United States District Court Judge
      Clarkson S. Fisher Building & U.S. Courthouse
      402 East State Street
      Trenton, NJ 08608

                                  RE:      Americans for Prosperity vs. Gurbir
                                           Grewal, et al.
                                           Civil Action No.: 3:19-cv-14228

      Dear Judge Martinotti;

                This office represents the Defendants in the above-
      captioned matter. Defendants’ brief in opposition to Plaintiff’s
      motion for a preliminary injunction is due on August 20, 2019. We
      respectfully request, with the consent of Plaintiff’s counsel,
      that the Court permit the Defendants to file a brief of   45 pages,
      rather than the 40 pages allowed under L. Civ. R. 7.2(b).
      Defendants make this request so that, among other things, we can
      fully provide the Court with important background information
      concerning the development of, and the policies behind S150, and
      allow Defendants to explain in full their proposed construction of
      the   provisions   of  S150   being   challenged   in   Plaintiff’s
      application. Considering the significance of the statute being
      challenged in this case, Defendants respectfully submit that this
      modest extension request is warranted.




                   New Jersey Is An Equal Opportunity Employer • Printed on Recycled Paper and Recyclable
Case 3:19-cv-14228-BRM-LHG Document 27 Filed 08/19/19 Page 2 of 2 PageID: 305



                                                          August 19, 2019
                                                                   Page 2

      Thank you for your consideration of this request.


                             Respectfully yours,

                             GURBIR S. GREWAL
                             ATTORNEY GENERAL OF NEW JERSEY


                       By:______/s/Stuart M. Feinblatt_____________
                            Stuart M. Feinblatt
                            Assistant Attorney General



cc:   All Counsel of Record



SO ORDERED.



__________________________________
Honorable Brian R. Martinotti
